Order entered May 15, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00689-CR

                                 GARY MYRE, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                             On Appeal from the County Court
                                  Kaufman County, Texas
                              Trial Court Cause No. 30519CC

                                         ORDER
      The State’s motion to extend the time for filing the State’s brief and to permit filing of

late brief is GRANTED.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE